              Case 1:21-cv-06274 Document 1-1 Filed 07/23/21 Page 1 of 7




                   EXHIBIT “A”




4852-7272-0689.1             LEWIS BRISBOIS BISGAARD & SMITH LLP
                   77 Water St., Suite 2100  New York, New York 10005  (212) 232-1300
FILED: BRONX COUNTY CLERK 10/15/2020 12:07 PM                                                                                                                                                           INDEX NO. 31968/2020E
NYSCEF DOC. NO. 1                   Case 1:21-cv-06274 Document 1-1 Filed 07/23/21 Page 2 of 7 NYSCEF: 10/15/2020
                                                                                      RECEIVED




          SUPREME                   COURT                 OF THE              STATE              OF NEW                  YORK
          COUNTY                   OF BRONX
                                             -------                            --------------                                 -------------------X

          PEDRO              FIGUEROA,
                                                                                                                                                                                       dte P rchased:


                                                                                              Plaintiff(s),                                                                       Plaintiff(s)          designate(s)
                                                                                                                                                                                  BRONX
                                          -against-                                                                                                                               County          as the place of trial


                                                                                                                                                                                  The basis of the venue is
          HOME              DEPOT               U.S.A.,             INC.,                                                                                                         Plaintiff's            Residence


                                                                                             Defendant(s).
                                                                                                                                                                                  SUMMONS
          --------------                                -------                                                            ----------                      X

                                                                                                                                                                                  Plaintiff's            Residence
                                                                                                                                                                                  1903 Mayflower               Avenue
                                                                                                                                                                                  Bronx,          NY 10461



          To the above named Defendant(s):


                           YOU          ARE            HEREBY               SUMMONED                     to answer               the complaint            in this    action            and to serve            a copy        of
          your       answer,           or, if the         complaint            is not        served        with         this      summons,            to serve      a notice            of appearance,               on the
          Plaintiffs           Attorney            within           20   days        after    the        service         of      the     summons,          exclusive             of    the        day    of   service     (or
          within       30 days           after         the     service        is complete               if this         summons            is not      personally          delivered              to you      within      the
          State      of New            York);          and     in case        of your        failure        to appear              or answer,          jüdyµñéiit         will        be taken          against     you      by
          default      for the relief              demanded                 in the complaint.


          Dated:            Hauppauge,                  NY
                            October           15, 2020


          Defendant's                  address:



          Home         Depot                                 Inc.    -   80     State                                               NY      12207
                                        U.S.A.,                                              Street,         Albany,


          Notice:           The     nature             of this       action        is Personal             Injuries

          The      relief       sought:



          A      sum       which         exceeds              the    jurisdictional               limits           of    all     lower       Courts        on    each        cause           of    action;        together

          with       the     costs,       disbursemeñts                      and     interest           relating         to each           cause       of action;



          Upon         your        failure         to appear,               judgment             will       be taken              against        you     by     default           in    an amount              which

          exceeds           the jurisdictional                      limits      of    all    lower         Courts,              together        with      the    costs,          disbursements                 and

          interest          relating         to each           cause         of action.




                                                                                                              1 of 6
FILED: BRONX COUNTY CLERK 10/15/2020 12:07 PM                                                                                                                              INDEX NO. 31968/2020E
NYSCEF DOC. NO. 1                Case 1:21-cv-06274 Document 1-1 Filed 07/23/21 Page 3 of 7 NYSCEF: 10/15/2020
                                                                                   RECEIVED




          SUPREME                COURT              OF THE           STATE             OF         NEW YORK
          COUNTY               OF BRONX
          ______________________                                      -------------------------------------X
          PEDRO              FIGUEROA,                                                                                                      Index       No.



                                                                                    Plaintiff(s),


                                 -against-                                                                                                  VERIFIED                  COMPLAINT


          HOME           DEPOT            U.S.A.,         INC.,


                                                                                    Defendant(s).
                                               ----------------------------------                                        --------X



                        Plaintiff,        by    his   attorney,            THE        LAW            OFFICE              OF     DINO       J. DOMINA,                 as and       for   his


          Verified           Complaint          herein,       respectfully                alleges         the    following:


                        1.           Upon          information             and       belief,        at all      times    hereinafter         mentioned,           the     defendant,


          HOME          DEPOT             U.S.A.,         INC.,      was      and         still   is, a foreign          business         corporation           doing      business        in


          the   State        of New        York.


                        2.           Upon          information             and      belief,         at all      times    hereinafter         mentioned,           the     defendant,


          HOME          DEPOT             U.S.A.,         INC.,      its   agents,            servants          and/or        employees       owned       the     premises          located


          at 2560       Bruckner             Boulevard,           Bronx,            NY.


                        3.           Upon          information             and       belief,        at all      times    hereinafter         mentioned,           the     defendant



          HOME          DEPOT             U.S.A.,         INC.,      its   agents,            servants          and/or        employees       leased      the    premises          located


          at 2560       Bruckner             Boulevard,           Bronx,            NY.


                        4.           Upon          information             and       belief,        at all      times    hereinafter         mentioned,           the     defendant,


          HOME          DEPOT             U.S.A.,         INC.,      its   agents,            servants          and/or        employees       operated          the     premises


          located       at 2560          Bruckner          Boulevard,               Bronx,          NY.


                        5.           Upon          information             and       belief,        at all      times    hereinafter         mentioned,           the     defendant,




                                                                                                    2 of 6
FILED: BRONX COUNTY CLERK 10/15/2020 12:07 PM                                                                                                                                                        INDEX NO. 31968/2020E
NYSCEF DOC. NO. 1                   Case 1:21-cv-06274 Document 1-1 Filed 07/23/21 Page 4 of 7 NYSCEF: 10/15/2020
                                                                                      RECEIVED




          HOME           DEPOT                 U.S.A.,         INC.,       its     agents,           servants              and/or          employees                 maintained               the     premises


          located        at 2560           Bruckner              Boulevard,                  Bronx,          NY.


                         6.               Upon       information                   and        belief,        at all       times          hereinafter               mentioned,                the     defendant,


          HOME           DEPOT                 U.S.A.,         INC.,       its     agents,           servants              and/or          employees                 controlled              the    premises


          located        at 2560           Bruckner              Boulevard,                  Bronx,          NY.


                         7.               That      on August               15,        2020,         while          the     plaintiff,          PEDRO                 FIGUEROA,                     was     lawfully


          at the     aforementioned                       premises           he was             caused          to be injured.


                         8.               That      as a result            of the            incident,          the       plaintiff            was     caused            to    sustain         serious,          severe


          and     permanent               personal             injuries.


                         9.               The      defendant,              its    agents,            servants             and/or           employees,                negligently,              recklessly               and



          carelessly           committed                 the    following               acts        and    omissions                  among           others:          in     failing        to keep        the


          premises            located          at 2560          Bruckner               Boulevard,               Bronx,               NY;       in a safe            condition;              in causing            and/or



          permitting            an unsafe,               dangerous               and     hazardous                  condition              to exist         at the           aforementioned                  premises,


          which        constituted               a danger,           nuisance,                trap      and     menace                to the     safety            of the       plaintiff;           in failing          to


          take     the    necessary              steps         and     measures               to protect              the     life       and    safety            of the       plaintiff;           in failing          to



          adequately                and   properly             inspect           the    premises;              in     failing          to adequately                   and      properly            maintain            the



          premises;            in    failing       to adequately                   and        properly          maintain                 the    premises;               in    failing         to adequately


          and     properly            store      items         on    it shelves;               in    failing         to adequately                   and         properly          secure           items     on it



          shelves;        in failing             to give         warning               or notice          to the          plaintiff            of the       unsafe,            dangerous              and


          hazardous            condition             existing            at the         aforementioned                       premises,               all    of     which,         the       defendant,            its



          agents,        servants          and/or          employees                   had     actual          and        constructive                notice.


                         10.              That      as a result            of the            aforementioned                      incident,            the        plaintiff        was        caused         to suffer




                                                                                                             3 of 6
FILED: BRONX COUNTY CLERK 10/15/2020 12:07 PM                                                                                                                                                     INDEX NO. 31968/2020E
NYSCEF DOC. NO. 1                 Case 1:21-cv-06274 Document 1-1 Filed 07/23/21 Page 5 of 7 NYSCEF: 10/15/2020
                                                                                    RECEIVED




          severe         and      perrnanent                  personal          injuries,          pain     suffering,             mental            anguish,           loss       of    enjoyment                of life


          and       disability,           all     of which            required            medical           care        and     treatment             and      will         continue            in the    future,


          and       he was        further           caused         to sustain               serious        economic               damage             by reason               of loss          of employment


          and       income,         all     of     which          is expected               to continue                in the      future.


                          11.             That          the     foregoing             accident            and     the       injuries       and        damages               resulting           therefrom              were


          caused         solely       by        reason          of the       careless,          reckless              and     negligent              conduct           of the       defendant,              its



          agents,        servants               and/or         employees,              and     was         in no        manner          caused           by    any       negligence               or


          carelessness              on the          part        of the       plaintiff,           PEDRO               FIGUEROA.


                          12.             That       this       action        falls       within          one     of the        exceptions               set forth            in CPLR             1602.



                         WHEREFORE,                              plaintiff            demands             judgment              against         the     defendant,                 on    each      cause          of



          action,        in a sum               which          exceeds          the jurisdictional                     limits      of     all    lower         courts;         together           with       the



          costs,       disbursements                     and      interest         relating         to each             cause      of   action           and     for        such        other     and     further


          relief      as this       court         may          deem      just      and       proper.


          Dated:         Hauppauge,                  NY
                         October            14,     2020



                                                                                            Yours               c.,




                                                                                            BY:        DI                       DOMINA
                                                                                            THE           LAW           OFFICE                  OF     DINO            J.    DOMINA
                                                                                            Attorney             for     Plaintiff(s)
                                                                                             888      Veterans              Memorial             Highway,                Suite          410

                                                                                            Hauppauge,                  NY       11788

                                                                                            (631)         234-9600




                                                                                                            4 of 6
FILED: BRONX COUNTY CLERK 10/15/2020 12:07 PM                                                                                                                           INDEX NO. 31968/2020E
NYSCEF DOC. NO. 1        Case 1:21-cv-06274 Document 1-1 Filed 07/23/21 Page 6 of 7 NYSCEF: 10/15/2020
                                                                           RECEIVED




                                                                   ATTORNEY'S                      AFFIRMATION




                STATE           OF    NEW YORK                          )

                                                                        )               SS.:
                COUNTY               OF SUFFOLK                         )




                               I, DINO         J. DOMINA,               an attorney            admitted          to practice             in the       courts      of New           York

                State,     state     that   I am the         attorney         of record         for    the   plaintiff            in the       within         action;       I have
                read     the    foregoing          VERIFIED                 COMPLAINT                     and      know          the     contents        hereof;          the    same     is
                true     to my       own    knowledge,              except         as to the       matters         therein         stated          to be alleged           on
                information           and      belief,      and     as to those          matters         I believe         it to be true.               The      reason         this
                verification          is made        by me and              not    by   PLAINTIFF(S)                    is that        plaintiff        is not     within         the

                County         of    SUFFOLK               where      affirmant          has    his    office.


                               The    grounds            of my     belief     as to all        matters       not        stated     upon            my own        knowledge              are
                as follows:          records        and     information             in affirmant's           possession.


                               I affirm     that     the    foregoing             statements          are true,         under          the   penalties          of perjury.




                Dated:         Hauppauge,           NY
                               October       14, 2020




                                                                                                      DINO         J.    DOMINA




                                                                                        5 of 6
FILED: BRONX COUNTY CLERK 10/15/2020 12:07 PM                                                                                                 INDEX NO. 31968/2020E
NYSCEF DOC. NO. 1                 Case 1:21-cv-06274 Document 1-1 Filed 07/23/21 Page 7 of 7 NYSCEF: 10/15/2020
                                                                                    RECEIVED




          SUPREME                  COURT             OF THE            STATE       OF     NEW YORK
          COUNTY                 OF BRONX
          ____________                       ______________________________

          PEDRO            FIGUEROA,                                                                      Index       No.



                                                                          Plaintiff(s),


                                 -against-



          HOME         DEPOT              U.S.A.,            INC.,



                                                                          Defendant(s)
          ______________________________

                                                             SUMMONS              AND      VERIFIED   COMPLAINT
          ___________                                                                                                                ________________________

          THE      LAW       OFFICE            OF DINO               J. DOMINA                          TO:
          Attorneys          for      Plaintiff(s)                                                      Attorney(s)         for    Defendant(s)
          Office      &     P.O.       Address                                                          Office    &     P.O.      Address
          350      Motor         Parkway,            Suite      311

          Hauppauge,               NY        11788
          (631             4-9




          By:
                   DINO          J.   DOMINA                                                            Attorney(s)         for    Defendant(s)




                                                                                           6 of 6
